CHIEF JUSTICE




                                                S
 CAROLYN WRIGHT                                                                             LISA MATZ
JUSTICES                                                                                CLERK OF THE COURT
 DAVID L. BRIDGES                                                                          (214) 712-3450
 MOLLY FRANCIS                                                                       lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                           GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                             BUSINESS ADMINISTRATOR
                                                                                           (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                 gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                            600 COMMERCE STREET, SUITE 200                       FACSIMILE
 ADA BROWN                                   DALLAS, TEXAS 75202                           (214) 745-1083
 CRAIG STODDART                                 (214) 712-3400
                                                                                             INTERNET
 BILL WHITEHILL
                                                                                     HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                          September 11, 2015


     Jacob R. Higgins
     Wisener Nunnally Roth, LLP
     245 Cedar Sage Drive, Suite 240
     Garland, TX 75040

     Myra Edith Kirkland
     Dallas County Probate Courts
     509 Main Street, Records Building, Room 217
     Dallas, TX 75202


     Re:      In The Guardianship of Ny’Dia Simmons, and Incapacitated Person # 05-15-00955-CV


     Dear Attorneys:

     Enclosed is a corrected page for the above-mentioned case. Please note the following typographical
     error, which has been corrected:

     Opinion by Justice Lang-Miers replaces Opinion by Justice Francis

     Please replace the page of your previous copy with the enclosed.

     Sincerely,

     /s/ Lisa Matz

     Lisa Matz
     Clerk of the Court

     cc:      Trial court judge
              Trial court clerk